Case 3:21-cv-01614-B Document 43 Filed 08/10/21   Page 1 of 13 PageID 803
 Case 3:21-cv-01614-B Document 43 Filed 08/10/21    Page 2 of 13 PageID 804



                                     Respectfully submitted,

                                     FISH & RICHARDSON P.C.

Dated: August 9, 2021                By: /s/ David B. Conrad
                                         David B. Conrad
                                         Texas Bar No. 24049042
                                         conrad@fr.com
                                         1717 Main Street, Suite 5000
                                         Dallas, TX 75201
                                         Telephone: (214) 747-5070
                                         Facsimile: (214) 747-2091

                                        Kristen McCallion (admitted pro hac
                                        vice)
                                        mccallion@fr.com
                                        Vivian Cheng (admitted pro hac vice)
                                        cheng@fr.com
                                        7 Times Square, 20th Floor
                                        New York, NY 10036
                                        Telephone: (212) 765-5070
                                        Facsimile: (212) 258-2291

                                        Attorneys for Plaintiff
                                        BISOUS BISOUS LLC




                                                                               432
  Case 3:21-cv-01614-B Document 43 Filed 08/10/21              Page 3 of 13 PageID 805



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 9, 2021, a true and correct copy of the

foregoing document has been filed with the clerk of court for the U.S. District Court, Northern

District of Texas and served on all counsel of record who are deemed to have consented to

electronic service via the Court’s CM/ECF system.


Dated: August 9, 2021                                     /s/ David B. Conrad
                                                          David B. Conrad




                                                                                          433
  Case 3:21-cv-01614-B Document 43 Filed 08/10/21                Page 4 of 13 PageID 806



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

BISOUS BISOUS LLC,

                      Plaintiff,

               v.                                  Case No. 3:21-cv-01614-B

THE CLE GROUP, LLC,
BISOU UPTOWN MANAGER, LLC, and
JOHN DOES 1–10,

                      Defendants.



                         DECLARATION OF MATTHEW MEYER

       1.      My name is Matthew Meyer. I am over 18 years of age, of sound mind, have not

been convicted of a felony, and capable of making this declaration. The facts stated in this

declaration are within my personal knowledge and are true and correct.

       2.      I am a co-founder and co-owner of Bisous Bisous LLC (“BISOUS BISOUS”).

       3.      On August 3, 2021, BISOUS BISOUS received two voicemail messages from

individuals seeking to make dinner reservations. BISOUS BISOUS does not serve dinner and

does not take reservations, but I am aware that Defendants’ BISOU restaurant does. I have

carefully listened to both voicemail recordings.

       4.      Attached as Exhibit U is a true and correct copy of a voicemail recorded by

BISOUS BISOUS’ telephone voicemail system on Tuesday, August 3, 2021, in which the caller

identifies himself as “Princeton Marcellis,” and seeks information concerning “table reservations”

“for this Saturday [August 7], for a dinner reservation, about—I’m going to say—10.”




                                                                                             434
  Case 3:21-cv-01614-B Document 43 Filed 08/10/21                 Page 5 of 13 PageID 807



       5.      Attached as Exhibit V is a true and correct copy of a voicemail recorded by

BISOUS BISOUS’ telephone voicemail system on Tuesday, August 3, 2021, in which the caller

identifies herself as “Amineria,” and states she “was calling just to inquire” about “a dinner” for

“a party of 10” on “Wednesday the 11th,” and that “the occasion is a birthday.”

       6.      On Wednesday August 4, 2021, BISOUS BISOUS received an email from

Princeton Marcellis, the caller identified in Paragraph 4 above. The email was sent to

info@bisous-bisous, which is BISOUS BISOUS’ publicly provided email address on the bisous-

bisous.com website and social media pages, and addressed as “Hey Bisou.” The email was a

follow-up to Mr. Marcellis’ earlier voicemail message to make a dinner reservation. Attached as

Exhibit W is a true and correct copy of the email from princetonmarcellis@gmail.com dated

August 4, 2021 and my reply. I replied to that email from my personal BISOUS BISOUS

account matt@bisous-bisous.com explaining that “Bisous Bisous Patisserie is a separate

company that is not affiliated with Bisou (Bisou Uptown).”

       7.      In addition to the above, and the eleven (11) misdirected calls noted in the

Declaration of Andrea Meyer (Paragraph 36), BISOUS BISOUS has received at least eleven (11)

more misdirected calls between July 16 and August 3, 2021 in which the caller asked “for

reservations,” and “for the restaurant,” and five (5) additional misdirected phone calls between

August 4 and August 6, 2021 from individuals seeking to make dinner reservations at BISOU. I

know that these are misdirected calls because the caller, when asked, explains that they are trying

to reach BISOU. BISOUS BISOUS has now received at least twenty-five (25) misdirected calls

in which the caller is seeking BISOU.




                                                                                              435
Case 3:21-cv-01614-B Document 43 Filed 08/10/21                 Page 6 of 13 PageID 808




     8.     I declare under penalty of perjury that the foregoing is true and correct.


Date: August 5, 2021
                                             /s/ Matthew Meyer
                                             Matthew Meyer




                                                                                         436
Case 3:21-cv-01614-B Document 43 Filed 08/10/21   Page 7 of 13 PageID 809




                    Exhibit U




                                                                       437
Case 3:21-cv-01614-B Document 43 Filed 08/10/21   Page 8 of 13 PageID 810




Audio Clip Filed in its
   Native Format




                                                                       438
Case 3:21-cv-01614-B Document 43 Filed 08/10/21   Page 9 of 13 PageID 811




                    Exhibit V




                                                                       439
Case 3:21-cv-01614-B Document 43 Filed 08/10/21   Page 10 of 13 PageID 812




 Audio Clip Filed in its
    Native Format




                                                                        440
Case 3:21-cv-01614-B Document 43 Filed 08/10/21   Page 11 of 13 PageID 813




                    Exhibit W




                                                                        441
  Case 3:21-cv-01614-B Document 43 Filed 08/10/21               Page 12 of 13 PageID 814



From: Matt Meyer <matt@bisous-bisous.com>
Sent: Wednesday, August 4, 2021 1:33 PM
To: Kristen McCallion <McCallion@fr.com>; Vivian Cheng <cheng@fr.com>; David Conrad
<Conrad@fr.com>
Cc: Andrea Meyer <andrea@bisous-bisous.com>
Subject: Fwd: Reservation




From: Matt Meyer <matt@bisous-bisous.com>
Subject: Re: Reservation
Date: August 4, 2021 at 12:10:33 CDT
To: Princeton Marcellis <princetonmarcellis@gmail.com>
Cc: info@bisous-bisous.com

Hi Princeton,

Bisous Bisous Patisserie is a separate company that is not affiliated with Bisou (Bisou Uptown).
The similar name is causing massive confusion for other customers too. I'm afraid I cannot take
your reservation, but wanted to make sure to get you to the right place. Their phone number
is (214) 434-1973. They also have an online reservation system at resy.com.

Please keep us in mind the next time you crave fine French desserts and pastry. We are located
just 0.9 miles North on McKinney Ave.

Cheers,
Matt Meyer


On Aug 4, 2021, at 11:44, Princeton Marcellis <princetonmarcellis@gmail.com> wrote:



                                                                                            442
  Case 3:21-cv-01614-B Document 43 Filed 08/10/21                  Page 13 of 13 PageID 815




Hey Bisou,

I tried calling you yesterday, but it kept going to voicemail. I need a reservation of 3 tonight at
9:30pm, and one of 10 on Saturday at 8pm. Please hit me back!!

Sent from my iPhone




                                                                                                 443
